UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA




 GLENN M. PRENTICE,

         Petitioner,
         v.                                                 Civil Action No. 09-230 (HHK)
 STATE OF MICHIGAN COURT OF
 APPEALS et al.,

         Respondents.




                                    MEMORANDUM OPINION

       Plaintiff Glenn M. Prentice paid the fee to file this pro se petition for a writ of habeas corpus,

naming as respondents the Sixteenth Judicial Circuit Court of Appeals for the State of Michigan,

Judge Cavanagh of that court, the United States President, Solicitor General, and current and

immediate past Attorneys General, and an attorney for the Bank of New York Trust Company.

Because the claims petitioner asserts cannot be addressed by a writ of habeas corpus, the petition will

be dismissed.

       The discursive 24-page petition, accompanied by a 47-page “Brief in Support” and 124 pages

of exhibits, reveals that the petitioner is aggrieved because Judge Cavanagh refused to allow

petitioner to file a supplemental brief after petitioner’s attorney was barred from appearing before the

court. Pet. at 3. That appellate proceeding appears to have followed from a foreclosure of

petitioner’s property by sheriff’s sale, which plaintiff asserts was held “without a judicial hearing in

violation of the Fifth and Fourteenth Amendments to the Constitution of the United States.” Brief
at 3. As relief, the petition seeks a writ of habeas corpus “HABETO TIBI REES TUAS.” Pet. at 2

(defining the term as meaning to “have or take thy property to thyself”); see id. at 18, 22. In

addition, the petitioner

       requests this honorable Judge of this United States District Court for the District of
       Columbia grant this Writ Of Habeas Corpus and reverse the decision of The
       Honorable MARK J. CAVANAGH, Judge of the State of Michigan, Being a Judge
       of the States of Michigan Court of Appeals is in Error for Dismissing the Motion
       by Glenn M. Prentice for Leave of the court to file his Supplemental Brief without
       an explanation and without cause.

Brief at 45 (emphasis in the original). The petitioner also seeks other relief, not clearly explained in

the petition, by requesting that

       the court ORDER Timothy B. Myers fill-out the attached form that would allow
       [petitioner] to review the records with the United States Department of Justice,
       authorizing [petitioner] to file as the inquirer to Timothy B. Myers status with the
       United States Department of Justice, that justice best be served and settle the question
       of whether Timothy B. Myers is required to file as a Foreign Agents as an Attorney
       licensed under the State Bar of Michigan.

Id. at 29 (emphasis in the original; spelling altered).

       A habeas petition is a vehicle capable of challenging the basis of a governmental restriction

on a person’s liberty. See 28 U.S.C. § 2241(c)(3) (providing that a writ of habeas corpus will issue

only where the petitioner “is in custody in violation of the Constitution or laws or treaties of the

United States”); Jones v. Cunningham, 371 U.S. 236, 242 (1963) (holding that the term “custody” as

used in the habeas statute includes non-physical governmental restraints on an individual’s liberty,

such as conditions of parole). Here, there are no factual or even bare allegations that would support a

reasonable conclusion that the petitioner is restrained in his liberty. A habeas petition is not capable

of addressing private property rights, which appear to be at the core of the underlying issue in this

case. A habeas petition is also not capable of providing relief in the form of a reversal of a state


                                                   -2-
court judge’s decision to disallow a supplement filing in a civil action. To be sure, petitioner’s

recourse does not lie in habeas or in this court.1 Accordingly, the petition will be dismissed for

failure to state a claim upon which relief may be granted.

       A separate order accompanies this memorandum opinion.


                                                      HENRY H. KENNEDY, JR.
Date: July 2, 2009                                    United States District Judge




       1
          To the extent petitioner has a constitutional claim, his recourse is in a civil action in a
court in the judicial district where the defendants reside or where the wrongful acts occurred. See
28 U.S.C. § 1391(b).

                                                  -3-